DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11 and 18, as amended according to the below Examiner’s Amendment, and along with Claims 12, 14-17, 24 and 25 are allowable. The restriction requirement, as set forth in the Office action mailed on 2/28/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 1-10, 19 and 20 is withdrawn in light of the allowance of the product claims. Claims 1-10, 19 and 20 are hereby rejoined and have been examined along with the other pending claims. Claims 1-10, 19 and 20, directed to a process and a composition comprising the solid compound of Claim 11 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim, and are also considered allowable by the Examiner. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant 

Allowable Subject Matter
As per the above rejoining of claims, and in light of the claim amendments as set forth in the following Examiner’s Amendment, Claims 1, 2, 4-12, 14-20, 24 and 25 are allowed. The prior art rejections previously set forth have been withdrawn by the Examiner in light of Applicant’s arguments presented and in light of further consideration of closest prior art by the Examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carlyn Anne Burton on 2/27/2021.
The application has been amended as follows: 
IN THE CLAIMS:
Cancelled Claims 3 and 13.
IN CLAIM 1: Line 7, after “vanillin/ethylvanillin equimolar mixture” and before “.”, inserted - - , wherein the one or more substances are selected from the group 
IN CLAIM 11: Line 4, after “weight of the total weight of the matrix and one or more encapsulated substances”, and before “.”, inserted - - , wherein the one or more substances are selected from the group consisting of flavoring compositions, flavor enhancers, and pharmaceutical active principles - - .
IN CLAIM 18: Line 1, after “A solid compound, comprising a matrix” and before “one or more substances encapsulated in the matrix”, inserted - - consisting of vanillin or a vanillin/ethylvanillin equimolar mixture, - - .
		Line 3, after “1” and before “.”, inserted - - , wherein the one or more substances are selected from the group consisting of flavoring compositions, flavor enhancers, and pharmaceutical active principles - - .
IN CLAIM 20: Line 1, after “The composition as claimed in Claim 19 wherein the compound is” and before “flavoring and the”, inserted - - a - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed on 12/07/2020 are found persuasive by the Examiner to support a case for patentability. Therefore, the prior art rejections previously set forth have been withdrawn and the claims as indicated above are found allowable. Applicant’s claims are to a process, solid compound and composition comprising a matrix consisting of vanillin or a vanillin/ethylvanillin equimolar mixture and one or more substances encapsulated in the matrix, where the concentration of the substances encapsulated in the matrix is between 1 ppb and 50% by weight of the total weight of the matrix and one .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        3/16/2021